Citation Nr: 1038274	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
August 1997 rating decision which denied entitlement to service 
connection for a right knee disability.

2.  Entitlement to an effective date earlier than July 30, 2007, 
for the award of service connection for right knee laxity with 
patellar tendonitis.

(The Veteran's motion to revise a November 1999 Board decision 
that denied service connection for a right knee disability based 
on clear and unmistakable error (CUE) is the subject of a 
separate Board decision).  


REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney-at-
Law




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 
1991. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in September 2007 and May 2009 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which service connection for right knee 
laxity, patellar tenonitis was granted and evaluated as 20 
percent disabling effective July 30, 2007 and CUE was not found 
in the August 1997 rating decision in which service connection 
for a right knee disability was denied.  The Veteran appealed the 
effective date assigned the grant of service connection for right 
knee laxity, patellar tendonitis, including whether CUE was 
committed in an August 1997 rating decision that initially denied 
the claim.

In a June 2009 decision, the Board denied an effective date prior 
to July 30, 2007 for the award of service connection for right 
knee laxity with patellar tendonitis.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(hereinafter Court).  Based on a March 2010 Joint Motion for 
Remand (Joint Motion), the Court vacated and remanded the Board's 
June 2009 decision for development in compliance with the Joint 
Motion.

In essence, the Court remanded the Board's June 2009 decision on 
the issue of entitlement to an effective date earlier than July 
30, 2007 for the grant of service connection for right knee 
laxity with patellar tendonitis, in order to allow the one year 
period to transpire in which the Veteran could file an appeal as 
to a May 2009 rating decision which denied a finding of CUE in 
the August 1997 rating decision that denied service connection 
for a right knee disability.  The Veteran subsequently perfected 
an appeal of the CUE decision.  


FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied service 
connection for a right knee disability.

2.  The August 1997 rating decision was subsumed by a November 
1999 Board decision.  

3.  Service connection for right knee laxity, patellar tendonitis 
was granted in a September 2007 rating decision, and evaluated as 
20 percent disabling, effective July 30, 2007.

4.  A claim to reopen the previously denied claim for service 
connection for a right knee disability was received on July 30, 
2007.

5.  The evidence of record does not show a claim, formal or 
informal, seeking to reopen the Veteran's claim for service 
connection for a right knee disability prior to July 30, 2007.


CONCLUSION OF LAW

1.  There was no CUE in the August 1997 rating decision that 
denied service connection for a right knee disability.  38 C.F.R. 
§ 3.105(a) (2009).

2.  The criteria for an effective date earlier than July 30, 2007 
for the grant of service connection for right knee laxity and 
patellar tendonitis have not been met.  38 U.S.C.A. § 5100 (West 
2002 and Supp. 2009); 38 C.F.R. § 3.155(a), 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Concerning the claim of clear and unmistakable error (CUE) in 
August 1997 rating decision, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims 
alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Concerning the claim for an earlier effective date, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  A letter dated in August 2007 satisfied the duty 
to notify provisions for the issue of service connection, after 
which the claim was adjudicated.  See 38 C.F.R. § 3.159; Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, this case involves a "downstream" issue, as the 
initial claim for service connection was granted in the September 
2007 rating decision appealed, and the current appeal arises from 
the Veteran's disagreement with the effective date initially 
assigned the service-connected right knee laxity, patellar 
tendonitis.

In cases where a service connection has been granted and an 
evaluation has been assigned, the typical claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus as the Veteran's claim 
for an effective date for service connection earlier than July 
30, 2007 was appealed directly from the grant of service 
connection and effective date assigned, no further action under 
Section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 
(2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
medical treatment records and identified VA treatment records.  
VA examination was provided in August 2007.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  CUE

Previous determinations which are final and binding, including 
degree of disability and other matters, will be accepted as 
correct in the absence of CUE.  Where evidence establishes such 
error, the prior rating decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" 
(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and 

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been outcome 
determinative and the error must have been based upon the 
evidence of record at the time of the original decision.  See 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. 
denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40 at 43 (1993), overruled in part by Simmons v. 
Principi, 17 Vet. App. 104 (2003).  To reasonably raise CUE, 
there must be some degree of specificity as to what the alleged 
error is, and unless it is the kind of error that, if true, would 
be CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  Id.

Historically, in January 1997, the Veteran filed a claim for 
service connection for a right knee disability.  The RO denied 
the Veteran's claim in an August 1997 rating decision, explaining 
that the evidence did not demonstrate that the Veteran was 
diagnosed with a right knee disability.  The Veteran appealed 
this decision and, in November 1999, the Board affirmed the RO's 
August 1997 decision.  The Board summarized the Veteran's 
contentions and noted that service treatment records showed 
treatment for a right knee disability during active service.  The 
Board summarized the findings of VA examiners who had examined 
the Veteran in 1997, 1998, and 1999 and found that the medical 
evidence did not establish that the Veteran manifested a current 
right knee disability.  Accordingly, absent findings of a current 
right knee disability, the Board held that service connection 
could not be granted.  

When a determination of the agency of original jurisdiction is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision and may not thereafter be reopened and 
allowed except upon receipt of new and material evidence.  A 
claim based on the same factual basis may not be considered.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1104 (2009).  
An unappealed rating decision, reviewed on the merits by the 
Board, is subsumed in the Board decision and is not subject to a 
claim of CUE as a matter of law.  Manning v. Principi, 16 Vet. 
App. 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 
1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 
(1994).  The Federal Circuit clarified that a later Board 
decision's delayed subsuming of a RO decision occurs only when 
the Board decided the same issue that the RO decided and when the 
RO decision and the Board review were based on the same factual 
basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000).  
The Federal Circuit held that it would be inconsistent with the 
statutes governing the finality of Board decisions to permit a 
CUE challenge before the RO to an earlier RO decision after the 
Board had reviewed all the evidence in that RO decision and 
denied service connection, thus in essence affirming the RO 
decision.

In its November 1999 decision, the Board performed a de novo 
review of the claim for service connection for a right knee 
disability.  The Board affirmed the RO decision on the same claim 
and factual basis.  Accordingly, the Board finds that the 
November 1999 Board decision subsumed the RO's August 1997 
decision. Therefore, the August 1997 RO decision is not subject 
to a claim of CUE as a matter of law.  To the extent that the 
Veteran asserts CUE in the Board's November 1999 decision, this 
contention is being addressed by the Board in a separate 
decision.  

Based on the foregoing, the Board concludes that the Veteran's 
claim of CUE in the August 1997 rating decision fails as a matter 
of a law.  Accordingly, the claim is dismissed.

III.  Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2008).  The effective date of the grant of 
benefits based on a reopened claim shall be the date of receipt 
of claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(r).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence demonstrating 
a causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed with 
VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as an 
informal claim for benefits, but only after there has been a 
prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33, 35-6 (1993).

The Veteran contends that an effective date earlier than July 30, 
2007 for the grant of service connection for right knee laxity 
with patellar tendonitis should be assigned.  Specifically, he 
argues that the award of service connection for this condition 
should be effective as of the date of his original claim in 
January 1997.

As noted above, the Veteran filed his original claim seeking 
service connection for a right knee disorder in January 1997.  
The RO denied the Veteran's claim in an August 1997 rating 
decision, which the Veteran appealed.  In November 1999, the 
Board issued a decision which denied the claim for service 
connection for a right knee disability.

The Board's November 1999 decision is final.  38 U.S.C.A. § 
7104(a).  As explained above, the Board's decision subsumed the 
August 1997 rating decision.  See Duran, supra; Brown, supra.  By 
a separate decision, the Board has denied the Veteran's motion 
for revision of the November 1999 Board decision that denied 
service connection for a right knee disability.  The Board's 
November 1999 decision, which denied the Veteran's original claim 
seeking service connection for a right knee disorder, is final. 
38 U.S.C.A. § 7104(a).

On July 30, 2007, the RO received the Veteran's claim to reopen 
the previously denied claim for service connection for a right 
knee disability.

In September 2007, the RO issued a rating decision which granted 
service connection for right knee laxity with patellar 
tendonitis, and assigned a disability evaluation of 20 percent, 
effective July 30, 2007.

Considering the evidence of record, summarized in pertinent part 
above, and in light of the applicable laws and regulations, the 
Veteran's claim must be denied.

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are 
clear that an award of service connection "shall" be the later of 
the receipt of the claim to reopen or the date entitlement arose.  
38 C.F.R. § 3.400(r).  In this case, the earliest possible claim 
to reopen was received on July 30, 2007, and there are no 
documents that can be construed as a claim, formal or informal, 
prior to this date.  See 38 C.F.R. §§ 3.1, 3.155 (2009).

The Veteran and his representative do not point to any document 
that may serve as a formal or informal claim to reopen the 
previously denied claim for a right knee disability.  Rather, in 
the November 2007 notice of disagreement, January 2008 
substantive appeal, and August 2010 post-Court remand argument 
the Veteran and his representative point to arguments in support 
of CUE in the August 1997 rating decision which has been denied 
by this decision, and the November 1999 Board decision which has 
been denied by a separate Board decision.  

The record simply presents no basis upon which to assign an 
effective date earlier than July 30, 2007 for the grant of 
service connection for right knee laxity and patellar tendonitis.

The preponderance of the evidence is against the claim; there is 
no benefit of doubt to be resolved; and an effective date earlier 
than July 30, 2007 for service connection for right knee laxity 
with patellar tendonitis is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim for CUE in the August 1997 rating decision which denied 
entitlement to service connection for a right knee disability is 
dismissed.

An earlier effective date prior to July 30, 2007, for the award 
of service connection for right knee laxity with patellar 
tendonitis is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


